Order entered November 20, 2017




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01171-CV

               IN RE THE COMMITMENT OF DONALD RAY JOHNSON

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. CV-16-70007

                                            ORDER
       By postcard dated October 10, 2017, we directed court reporter Lisabeth Kellett to file

the reporter’s record within thirty days.    To date, however, the record has not been filed.

Accordingly, we ORDER Ms. Kellett to file the record no later than December 4, 2017. As

appellant filed in the trial court a declaration of inability to pay costs, the record shall be

prepared without payment of costs. See TEX. R. APP. P. 145.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Teresa

Hawthorne, Presiding Judge of the 203rd Judicial District Court; Ms. Kellett; and the parties.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE